Criminal Case Template











COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




CRAIG ALLEN GAUTHIER,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

§

§

§

§

No. 08-03-00229-CR

Appeal from the

County Court at Law No. 2

of Midland County, Texas

(TC# CR97975)



MEMORANDUM OPINION


	Pending before the Court is Appellant's first amended motion to dismiss this appeal
pursuant to Tex. R. App. P. 42.2(a), which states that:
(a) At any time before the appellate court's decision, the appellate court
may dismiss the appeal if the party that appealed withdraws its notice of
appeal--by filing a written withdrawal in duplicate with the appellate clerk,
who must immediately send the duplicate copy to the trial court clerk.  An
appellant must personally sign the written withdrawal. 

	No opinion has issued in this case.  The motion is signed by Appellant and his
counsel.  The Clerk of this Court has certified that a copy of the motion was mailed to the
County Clerk of Midland County, Texas.  Appellant has complied with the requirements of
Rule 42.2(a).  The Court has considered this cause on Appellant's motion and concludes the
motion should be granted and the appeal should be dismissed.  We therefore dismiss the
appeal. 

September 23, 2003

							_________________________________
							RICHARD BARAJAS, Chief Justice
 

Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.


(Do not publish)